        Case 3:16-cv-02235-AA           Document 109     Filed 12/05/18     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



RUSSELL PITKIN and MARY PITKIN,
co-personal representatives of the Estate of
MADALINE PITKIN, deceased,

               Plaintiffs,                                  Civ. No. 3:16-cv-02235-AA

               v.                                           JUDGMENT

CORIZON HEALTH, INC., a Delaware
Corporation; CORIZON HEALTH, INC., a
Tennessee Corporation; WASHINGTON
COUNTY, a governmental body in the State
of Oregon; JOSEPH MCCARTHY, MD, an
individual; COLIN STORZ, an individual;
LESLIE ONEIL, an individual; CJ
BUCHANAN, an individual; LOUISA
DURU, an individual; MOLLY JOHNSON,
an individual; COURTNEY NYMAN, an
individual; PAT GARRETT, in his capacity
as Sheriff for Washington County; JOHN
DOES 1-10; and JANE DOES 1-10,

              Defendants.




AIKEN, Judge:

       Judgment is entered in favor of Plaintiffs Russell Pitkin and Mary Pitkin and against

Defendants Corizon Health, Inc., Washington County, Joseph McCarthy, M.D., Colin Storz,

Leslie O'Neil, CJ Buchanan, Louisa Durn, Molly Johnson, and Courtney Nyman, in the amount

of Ten Million Dollars ($10,000,000).

!-JUDGMENT
     Case 3:16-cv-02235-AA      Document 109       Filed 12/05/18   Page 2 of 2




    IT IS SO ORDERED.

    DATED this 5th day of December, 2018.




                                   Ann L. Aiken
                            United States District Judge




2-JUDGMENT
